


Exhibit 10.6




REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
effective as of __________ __, 2016, among DS Healthcare Group, Inc., a Florida
corporation (the “Company”) and Photomedex, Inc., a Nevada corporation (“PHMD”)
and any subsequent PHMD Transferee (together with PHMD, individually and
collectively, the “Stockholder”).

RECITALS:

WHEREAS, Pursuant to (a) an Agreement and Plan of Merger and Reorganization,
dated as of February __, 2016, among the Company, PHMD Consumer Acquisition
Corp., a Delaware corporation (“Merger Sub”), Radiancy, Inc., a Delaware
corporation (“Radiancy”) and PHMD (the “Radiancy Merger Agreement”), and (b) a
separate Agreement and Plan of Merger and Reorganization, dated as of February
__, 2016, among the Company, PHMD Professional Acquisition Corp., a Delaware
corporation (“PPAC”), Photomedex Technology, Inc., a Delaware corporation
(“Photo-Tech”) and PHMD (the “Photo-Tech Merger Agreement” and together with the
Radiancy Merger Agreement, the “Merger Agreements”), the Company has agreed to
enter into a registration rights agreement with the Stockholder;

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein, the parties mutually
agree as follows:

1.

Certain Definitions.  Unless otherwise defined in this Agreement, all
capitalized terms, when used herein, shall have the same meaning as they are
defined in the Merger Agreements.  As used in this Agreement, the following
terms shall have the following respective meanings:

“Approved Market” means the Nasdaq Capital Markets, the New York Stock Exchange
or the NYSE Amex.

“Blackout Period” means, with respect to a registration, a period during which
the Company, in the good faith judgment of its board of directors, determines
(because of the existence of, or in anticipation of, any acquisition, financing
activity, or other transaction involving the Company, or the unavailability for
reasons beyond the Company’s control of any required financial statements,
disclosure of information which is in its best interest not to publicly
disclose, or any other event or condition of similar significance to the
Company) that the registration and distribution of the Registrable Shares to be
covered by such registration statement, if any, would be seriously detrimental
to the Company and its stockholders, in each case commencing on the day the
Company notifies the Holders that they are required, because of the
determination described above, to suspend offers and sales of Registrable Shares
and ending on the earlier of (1) the date upon which the material non-public
information resulting in the Blackout Period is disclosed to the public or
ceases to be material, (2) such time as the Company notifies the selling Holders
that sales pursuant to such Registration Statement or a new or amended
Registration Statement may resume or (3) the date that is forty-five (45) days
after the date of such notification to the Holders.

“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which banks in the State of New York are required or authorized to
close.





--------------------------------------------------------------------------------

“Commission” means the U. S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

“Common Stock” means the common stock, par value $0.001 per share, of the
Company and any and all shares of capital stock or other equity securities of:
(i) the Company which are added to or exchanged or substituted for the Common
Stock by reason of the declaration of any stock dividend or stock split, the
issuance of any distribution or the reclassification, readjustment,
recapitalization or other such modification of the capital structure of the
Company; and (ii) any other corporation, now or hereafter organized under the
laws of any state or other governmental authority, with which the Company is
merged, which results from any consolidation or reorganization to which the
Company is a party, or to which is sold all or substantially all of the shares
or assets of the Company, if immediately after such merger, consolidation,
reorganization or sale, the Company or the stockholders of the Company own
equity securities having in the aggregate more than 50% of the total voting
power of such other corporation.

“Common Stock Equivalents” means any convertible notes, convertible debentures,
convertible preferred stock, warrants or other securities issued by the Company
that are convertible into or exercisable by the holders thereof for shares of
Common Stock.

“Effective Date” means the date of the closing of the Merger Agreements.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership or limited liability
company all of the equity interests of which are owned by those above described
individuals, trusts or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.

“Holder” means any Stockholder or any of such Stockholder’s respective
successors and Permitted Assignees who acquire rights in accordance with this
Agreement with respect to any Registrable Shares directly or indirectly from a
Stockholder or from any Permitted Assignee.

“Holders Representative” shall mean PHMD or any trustee or individual designated
by the board of director of PHMD.

 “Maximum Resale Limitations” means, during any period of ninety (90)
consecutive days during the Term of this Agreement, the resale or other public
disposition of that number of Registrable Shares as shall represent not more
than eight and one-third (8-1/3%) of the maximum number of all of the
Registrable Shares that are issued and issuable as at the date of this
Agreement, including any Make-Whole Shares, as and if calculated and issued.





2




--------------------------------------------------------------------------------

“Other Holders” shall mean any one or more Persons owning Common Stock or Common
Stock Equivalents of the Company, excluding Holders of Registrable Shares, who
have registration rights similar to those possessed by Holders of Registrable
Shares.

“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its stockholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity that is controlled by, controls, or is under common control
with a transferor, or (f) a party to this Agreement.  Permitted Assignee also
includes any “Permitted Transferee” of the Stockholder under the Stockholder
Agreement (as defined in the Merger Agreements).  References to “Stockholder” in
this Agreement include any Permitted Assignee.

“Piggyback Registration” means, in any registration of Common Stock referenced
in Section 3(c), the right of each Holder to include the Registrable Shares of
such Holder in such registration.

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
Registration Statement in reliance on Rule 430A under the Securities Act or any
successor rule thereto), as amended or supplemented by any prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Shares covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus or prospectuses.

“Registrable Shares” means the collective reference to (a) the DSKX Closing
Merger Shares, (b) all DSKX Conversion Shares, (c) all Make-Whole Shares, and
(d) any shares of Common Stock issued or issuable with respect to any shares
described in subsections (a), (b) and (c) above by way of a stock dividend or
stock split or in exchange for or upon conversion of such shares or otherwise in
connection with a combination of shares, distribution, recapitalization, merger,
consolidation, other reorganization or other similar event with respect to the
Common Stock (it being understood that, for purposes of this Agreement, a Person
shall be deemed to be a Holder of Registrable Shares whenever such Person has
the right to then acquire or obtain from the Company any Registrable Shares,
whether or not such acquisition has actually been effected).  As to any
particular Registrable Shares, such securities shall cease to be Registrable
Shares when (i) such securities have been sold or otherwise transferred other
than to a Permitted Assignee, (ii) during any ninety (90) day period, such
securities have become eligible for sale pursuant to Rule 144 without volume or
manner-of-sale restrictions and without the requirement for the Company to be in
compliance with the current public information requirement under Rule 144(c)(1),
as set forth in a written opinion letter to such effect, addressed, delivered
and reasonably acceptable to the applicable transfer agent and the Holders of
such securities, (iii) the Commission has declared a Registration Statement
covering such securities effective and such securities have been disposed of
pursuant to such effective Registration Statement, or (iv) such securities have
ceased to be outstanding.





3




--------------------------------------------------------------------------------

“Registration Default Period” means the period during which any Registration
Default Event occurs and is continuing.

“Registration Effectiveness Date” means the date that is ninety (90) calendar
days after the Registration Statement is first filed with the Commission.

“Registration Default Event” means the occurrence of any of the following
events:

(a)

the Registration Statement is not declared effective by the Commission on or
before the Registration Effectiveness Date;

(b)

after the SEC Effective Date, the Registration Statement ceases for any reason
to remain continuously effective or the Holders are otherwise not permitted to
utilize the prospectus therein to resell the Registrable Shares (including a
Blackout Period) for a period of more than fifteen (15) consecutive Trading
Days, except as excused pursuant to Section 3(a); or

(c)

the Registrable Shares, if issued, are not listed or included for quotation on
an Approved Market, or trading of the Common Stock is suspended or halted on the
Approved Market, which at the time constitutes the principal market for the
Common Stock, for more than three (3) full, consecutive Trading Days; provided,
however, a Registration Default Event shall not be deemed to occur under this
clause (c) if all or substantially all trading in equity securities (including
the Common Stock) of the Company is suspended or halted on the Approved Market
for any length of time.

“Registration Statement” means any registration statement of the Company,
including the Prospectus, amendments and supplements to such registration
statement, including post-effective amendments, all exhibits and all material
incorporated by reference in such registration statement, filed with the
Commission, including as required pursuant to Section 3(a) of this Agreement.

“Restricted Holders” means the officers and directors and certain key employees
of the Company and certain stockholders of the Company who have entered into
lock-up agreements with the Company pursuant to which such they agree to certain
restrictions on the sale or disposition (including pledge) of the Common Stock
held by (or issuable to) them.

“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

“Rule 145” means Rule 145 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.





4




--------------------------------------------------------------------------------

“SEC Effective Date” means the date the Registration Statement required to be
filed under Section 3(a) with respect to Registrable Shares is declared
effective by the Commission.

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Shares, and fees and
disbursements of counsel for any Holder of Registrable Shares, except for the
fees and disbursements of counsel for the Holders of Registrable Shares required
to be paid by the Company pursuant to Section 7.

“Stockholders Agreement” means the stockholders agreement, dated ________ 2016
among the Company, PHMD, Radiancy and Photo-Tech.

“Trading Day” means any day on which such national securities exchange or such
other securities market or quotation system, which at the time constitutes the
principal securities market for the Common Stock, is open for general trading of
securities.

2.

Term.  This Agreement shall terminate with respect to each Holder on the earlier
of: (i) the date that is the later of (x) three years from the SEC Effective
Date and (y) the date on which all Registrable Shares held by such Holder are
transferred other than to a Permitted Transferee or may be sold under Rule 144
without volume limitations during any ninety (90) day period; or (ii) the date
otherwise terminated as provided herein.

3.

Registration.

(a)

Registration on Form S-1.  Subject at all times to the provisions of
Section 3(c) below, on a date which shall be not later than ninety (90) days
following the date of this Agreement, the Company shall register all of the
Registrable Shares pursuant to a Registration Statement on Form S-1, or any
other successor form for which the Company then qualifies (each, a “Long-Form
Registration”), and the Company shall (i) use its commercially reasonable
efforts to make the initial filing of the Registration Statement, notify all
Holders of the filing of such Registration Statement no later than ten (10) days
after such filing, (iii) use its commercially reasonable efforts to cause such
Registration Statement covering the Registrable Shares of all Holders to be
declared effective by the Commission no later than the Registration
Effectiveness Date and (iv) use its commercially reasonable efforts to keep such
Registration Statement effective for a period of twenty-four (24) months or for
such shorter period ending on the earlier to occur of (x) the sale of all
Registrable Shares and (y) such Registrable Shares have become eligible for sale
pursuant to Rule 144 without volume or manner-of-sale restrictions and without
the requirement for the Company to be in compliance with the current public
information requirement under Rule 144(c)(1) within a 90 day period (for
purposes of a registration under this Section 3(a) the “Effectiveness Period”);
provided, however, that the Company shall not be obligated to effect any such
registration, qualification or compliance pursuant to this Section, or keep such
registration effective pursuant to the terms hereunder, in any particular
jurisdiction in which the Company would be required to qualify to do business as
a foreign corporation or as a dealer in securities under the securities laws of
such jurisdiction or to execute a general consent to service of process in
effecting such registration, qualification or compliance, in each case where it
has not already done so.  If a registration under this Section 3(a) is an
underwritten offering and the managing underwriters advise the Company and the
Holders in writing that, in their reasonable and good faith opinion, the number
of Registrable





5




--------------------------------------------------------------------------------

Shares requested to be included in such offering exceeds the number of
Registrable Shares that can be sold therein without adversely affecting the
price per share of the Common Stock proposed to be sold in such underwritten
offering, the Company shall include in such Long-Form Registration prior to the
inclusion of any securities that are not Registrable Shares the number of
Registrable Shares requested to be included which in the opinion of such
underwriters can be sold without adversely affecting the price per share of the
Common Stock proposed to be sold in such underwritten offering, pro rata among
the respective Holders thereof on the basis of the amount of Registrable Shares
owned by each such Holder.  Notwithstanding the foregoing, in the event that the
staff (the “Staff”) of the Commission should limit the number of Registrable
Shares that may be sold pursuant to such Long-Form Registration, the Company may
remove from such Long-Form Registration such number of Registrable Shares as
specified by the Staff on behalf of all of the Holders of Registrable Shares
from the Registrable Shares, on a pro rata basis among the Holders thereof,
after excluding any shares that are not Registrable Shares.  

(b)

Piggyback Registration.  Whenever the Company proposes to register the offer and
sale of any shares of its Common Stock under the Securities Act (other than a
registration (i) pursuant to a Registration Statement on Form S-8 (or other
registration solely relating to an offering or sale to employees or directors of
the Company pursuant to any employee stock plan or other employee benefit
arrangement), (ii) pursuant to a Registration Statement on Form S-4 (or similar
form that relates to a transaction subject to Rule 145 under the Securities Act
or any successor rule thereto), or (iii) in connection with any dividend or
distribution reinvestment or similar plan), whether for its own account or for
the account of one or more stockholders of the Company, then the Company shall
promptly give to each Holder written notice thereof (the “Registration Rights
Notice”) (and in no event shall such notice be given less than thirty (30)
calendar days prior to the filing of such registration statement), and shall,
subject to Section 3(d), include as a Piggyback Registration all of the
Registrable Shares (including any Registrable Shares that are removed from the
Long-Form Registration as a result of a requirement by the Staff) specified in a
written request delivered by the Holder thereof within twenty (20) calendar days
after delivery to the Holder of such written notice from the Company.  However,
the Company may, without the consent of such Holders, withdraw such registration
statement prior to its becoming effective if the Company or such other selling
stockholders have elected to abandon the proposal to register the securities
proposed to be registered thereby.  If a Piggyback Registration is initiated as
a primary underwritten offering on behalf of the Company and the managing
underwriter advises the Company and the Holders of Registrable Shares and any
Other Holders in writing that in its reasonable and good faith opinion the
number of shares of Common Stock proposed to be included in such registration or
takedown, including all Registrable Shares and all other shares of Common Stock
proposed to be included in such underwritten offering (including shares offered
by Other Holders), exceeds the number of shares of Common Stock which can be
sold in such offering and/or that the number of shares of Common Stock proposed
to be included in any such registration or takedown would adversely affect the
price per share of the Common Stock to be sold in such offering, the Company
shall include in such registration or takedown (i) first, the shares of Common
Stock that the Company proposes to sell for its own account; and (ii) second,
the shares of Common Stock requested to be included therein by both the Holders
of Registrable Shares and Other Holders, allocated pro rata among all Holders of
Registrable Shares and Other Holders on the basis of the number of Registrable
Shares and the number of shares of Common Stock owned by each such Holder or in
such manner as they may otherwise agree; provided, that in any event, as





6




--------------------------------------------------------------------------------

between the Holders of Registrable Shares and the Other Holders, the Holders of
Registrable Shares shall be entitled to register the offer and sale or
distribute at least 45% of the shares of Common Stock to be included in any such
registration or takedown.  No Registrable Shares or shares of Common Stock owned
by Other Holders that are excluded from the underwriting by reason of the
underwriter’s marketing limitation shall be included in such registration.  If
any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw such Holder’s Registrable Shares therefrom by delivering a
written notice to the Company and the underwriter.  The Registrable Shares so
withdrawn from such underwriting shall also be withdrawn from such registration;
provided, however, that, if by the withdrawal of such Registrable Shares, a
greater number of Registrable Shares held by other Holders of Registrable Shares
may be included in such registration (up to the maximum of any limitation
imposed by the underwriters), then the Company shall offer to all Holders who
have included Registrable Shares in the registration the right to include
additional Registrable Shares pursuant to the terms and limitations set forth
herein in the same proportion used above in determining the underwriter
limitation.  Except as set forth on Exhibit 1 annexed hereto, as at the date of
this Agreement there are no Other Holders entitled to registration rights, and
the granting of any further registration rights by the Company to any Other
Holders shall be subject to the provisions of Section 3.2 of the Stockholders
Agreement.

(c)

Form S-3 Registrations.  If the Company shall receive from the Holders of a
majority of the Registrable Shares a written request or requests that the
Company effect a registration on Form S-3 and any related qualification or
compliance with respect to all or a part of the Registrable Shares owned by such
Holder or Holders (which request or requests shall (i) specify the number of
Registrable Shares intended to be sold or disposed of and the Holders thereof
and (ii) subject to the Maximum Resale Limitations set forth below, state the
intended method of disposition of such Registrable Shares), the Company shall,
within a date which shall be not later than ninety (90) days following the date
of such written request, (A) use its commercially reasonable efforts to make the
initial filing of the Form S-3 Registration Statement, notify all Holders of the
filing of such Registration Statement no later than ten (10) days after such
filing, (B) use its commercially reasonable efforts to cause such Form S-3
Registration Statement covering the Registrable Shares of all Holders to be
declared effective no later than the Form S-3 Registration Effectiveness Date
and (C) use its commercially reasonable efforts to keep such Form S-3
Registration Statement effective for a period of twenty-four (24) months or for
such shorter period ending on the earlier to occur of (x) the sale of all
Registrable Shares and (y) the availability of Rule 144 for all Holders to sell
all of the Registrable Shares without volume limitations within a 90 day period
(for purposes of an S-3 registration under this Section 3(c), the “Effectiveness
Period”); provided, however, that the Company shall not be obligated to effect
any such registration, qualification or compliance pursuant to this Section, or
keep such registration effective pursuant to the terms hereunder, in any
particular jurisdiction in which the Company would be required to qualify to do
business as a foreign corporation or as a dealer in securities under the
securities laws of such jurisdiction or to execute a general consent to service
of process in effecting such registration, qualification or compliance, in each
case where it has not already done so.





7




--------------------------------------------------------------------------------



(d)

Underwriting.  

1.

In connection with any underwritten offering pursuant to Sections 3(a) or 3(c),
the Holders Representative shall have the right to approve the managing
underwriter selected by the Board of Directors of the Company with respect to
such offering.

2.

If a Piggyback Registration is for a registered public offering that is to be
made by an underwriting, the Company shall so advise the Holders as part of the
Registration Rights Notice.  In that event, the right of any Holder to Piggyback
Registration shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Shares in the
underwriting to the extent provided herein.  All Holders proposing to sell any
of their Registrable Shares through such underwriting shall (together with the
Company and any other stockholders of the Company selling their securities
through such underwriting) enter into an underwriting agreement in customary
form with the underwriter selected for such underwriting by the Company or such
other selling stockholders, as applicable.  

(e)

Other Limitations.  If the Commission allows the Registration Statement to be
declared effective at any time before or after the Registration Effectiveness
Date, subject to the withdrawal of certain Registrable Shares from the
Registration Statement, and the reason is the Commission’s determination that
(x) the offering of any of the Registrable Shares constitutes a primary offering
of securities by the Company, and/or (y) a Holder of any Registrable Shares must
be named as an underwriter, the Holders understand and agree that the Company
may (notwithstanding anything to the contrary contained herein) reduce, on a pro
rata basis, the total number of Registrable Shares to be registered on behalf of
each such Holder solely to effect the foregoing.

(f)

Occurrence of a Registration Default Event.  If a Registration Default Period
continues for more than forty-five (45) days, then the Company will make
payments to each Stockholder, as partial liquidated damages for the minimum
amount of damages to the Stockholder by reason thereof, and not as a penalty, at
a rate equal to 1% of the amount equal to the number of Registrable Shares then
held by a Stockholder multiplied by $2.00 as may be modified by Section 2.13 of
the Photo-Tech Merger Agreement, for each calendar month of the Registration
Default Period (pro rated for any period less than 30 days); provided, however,
if a Registration Default Event occurs (or is continuing) on a date more than
one-year after the Stockholder acquired the Registrable Shares (and thus the
one-year holding period under Rule 144(d) has elapsed), liquidated damages shall
be paid only with respect to that portion of the Stockholder's Registrable
Shares that cannot then be immediately resold in reliance on Rule 144. Each such
payment shall be due and payable in cash within three days after the end of each
calendar month of the Registration Default Period until the termination of the
Registration Default Period and within ten days after such termination.  Amounts
payable as liquidated damages to each Stockholder hereunder with respect to each
share of Registrable Shares shall cease when the Stockholder no longer holds
such shares of Registrable Shares or such shares of Registrable Shares can be
immediately sold by the Stockholder in reliance on the last sentence of Rule
144(b)(1)(i).





8




--------------------------------------------------------------------------------



4.

Maximum Resale Limitations.  Notwithstanding anything to the contrary, express
or implied, contained in this Agreement, in no event may any Stockholder or
other Holder of Registrable Shares, effect any resale or other public
disposition of such Registrable Shares, or pledge or hypothecate any Registrable
Shares, if such resale, disposition, pledge or hypothecation would, in any
ninety (90) consecutive day period during the Term of this Agreement, exceed the
Maximum Resale Limitations.  PHMD, any Permitted Assignee of PHMD and each
subsequent Holder of Registrable Shares by its receipt of a copy of this
Agreement, does hereby covenant and agree to take such Registrable Shares
subject to the Maximum Resale Limitations and agrees that the Transfer Agent of
the Company may receive and accept “stop transfer” instructions from the Company
with respect to all such Registrable Shares to prevent any resale, disposition,
pledge or hypothecation of Registrable Shares that would exceed the Maximum
Resale Limitations.

5.

Registration Procedures.  The Company will keep each Holder reasonably advised
as to the filing and effectiveness of any Registration Statement.  At its
expense with respect to the Registration Statement, the Company will:

(a)

prepare and file with the Commission with respect to the Registrable Shares, a
Registration Statement in accordance with Section 3(a) hereof, and use its
commercially reasonable efforts to cause such Registration Statement to become
effective and to remain effective for the Effectiveness Period;

(b)

if the Registration Statement is subject to review by the Commission, promptly
respond to all comments and diligently pursue resolution of any comments to the
satisfaction of the Commission;

(c)

prepare and file with the Commission such amendments and supplements to such
Registration Statement as may be necessary to keep such Registration Statement
effective during the Effectiveness Period;

(d)

furnish, without charge, to each Holder of Registrable Shares covered by such
Registration Statement (i) a reasonable number of copies of such Registration
Statement (including any exhibits thereto other than exhibits incorporated by
reference), each amendment and supplement thereto as such Holder may reasonably
request, (ii) such number of copies of the prospectus included in such
Registration Statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 of the Securities Act) as such Holders may
reasonably request, in conformity with the requirements of the Securities Act,
and (iii) such other documents as such Holder may reasonably require to
consummate the disposition of the Registrable Shares owned by such Holder, but
only during the Effectiveness Period;

(e)

use its commercially reasonable efforts to register or qualify such registration
under such other applicable securities laws of such jurisdictions within the
United States as any Holder of Registrable Shares covered by such Registration
Statement reasonably requests and as may be necessary for the marketability of
the Registrable Shares (such request to be made by the time the applicable
Registration Statement is deemed effective by the Commission) and do any and all
other acts and things necessary to enable such Holder to consummate the
disposition in such jurisdictions of the Registrable Shares owned by such





9




--------------------------------------------------------------------------------

Holder; provided, that the Company shall not be required to (i) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this paragraph, (ii) subject itself to taxation in
any such jurisdiction, or (iii) consent to general service of process in any
such jurisdiction.

(f)

as promptly as practicable after becoming aware of such event, notify each
Holder of Registrable Shares, the disposition of which requires delivery of a
prospectus relating thereto under the Securities Act, of the happening of any
event, which comes to the Company’s attention, that will after the occurrence of
such event cause the prospectus included in such Registration Statement, if not
amended or supplemented, to contain an untrue statement of a material fact or an
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading and the Company shall promptly
thereafter prepare and furnish to such Holder a supplement or amendment to such
prospectus (or prepare and file appropriate reports under the Exchange Act) so
that, as thereafter delivered to the purchasers of such Registrable Shares, such
prospectus shall not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading, unless suspension of the use of such
prospectus otherwise is authorized herein or in the event of a Blackout Period,
in which case no supplement or amendment need be furnished (or Exchange Act
filing made) until the termination of such suspension or Blackout Period;

(g)

comply, and continue to comply during the Effectiveness Period, in all material
respects with the Securities Act and the Exchange Act and with all applicable
rules and regulations of the Commission with respect to the disposition of all
securities covered by such Registration Statement;

(h)

as promptly as practicable after becoming aware of such event, notify each
Holder of Registrable Shares being offered or sold pursuant to the Registration
Statement of the issuance by the Commission of any stop order or other
suspension of effectiveness of the Registration Statement;

(i)

use its commercially reasonable efforts to cause all the Registrable Shares
covered by the Registration Statement to be quoted on the principal securities
market or quotation system on which securities of the same class or series
issued by the Company are then listed or traded or quoted;

(j)

permit any Holder of Registrable Shares which Holder, in the reasonable judgment
of such Holder and his or its counsel, might be deemed to be an underwriter or a
“controlling person” (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) (a “Controlling Person”) of the Company, to
participate in the preparation of such Registration Statement and to require the
insertion therein of language, furnished to the Company in writing and
reasonably acceptable to counsel to the Company, which in the reasonable
judgment of such Holder and his or its counsel should be included;

(k)

provide a transfer agent and registrar, which may be a single entity, for the
shares of Common Stock at all times and a CUSIP number for all such Registrable
Shares, in each case not later than the effective date of such registration;





10




--------------------------------------------------------------------------------



(l)

cooperate with the Holders of Registrable Shares being offered pursuant to the
Registration Statement to issue and deliver, or cause its transfer agent to
issue and deliver, certificates representing Registrable Shares to be offered
pursuant to the Registration Statement within a reasonable time after the
delivery of certificates representing the Registrable Shares to the transfer
agent or the Company, as applicable, and enable such certificates to be in such
denominations or amounts as the Holders may reasonably request and registered in
such names as the Holders may request;

(m)

during the Effectiveness Period, take no direct or indirect action prohibited by
Regulation M under the Exchange Act; provided, that, to the extent that any
prohibition is applicable to the Company, the Company will take all reasonable
action to make any such prohibition inapplicable; and

(n)

take all other commercially reasonable actions necessary to expedite and
facilitate the disposition by the Holders of the Registrable Shares pursuant to
the Registration Statement during the term of this Agreement.

6.

Obligations of the Holders.

(a)

Each Holder hereby covenants and agrees to comply with the Maximum Resale
Limitations and the provisions of Section 4 of this Agreement.

(b)

Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 5(f) hereof or of the
commencement of a Blackout Period, such Holder shall discontinue the disposition
of Registrable Shares included in the Registration Statement until such Holder’s
receipt of the copies of the supplemented or amended prospectus contemplated by
Section 5(f) hereof or notice of the end of the Blackout Period, and, if so
directed by the Company, such Holder shall deliver to the Company (at the
Company’s expense) all copies (including, without limitation, any and all
drafts), other than permanent file copies, then in such Holder’s possession, of
the prospectus covering such Registrable Shares current at the time of receipt
of such notice.

(c)

The Holders of the Registrable Shares shall provide such information as may
reasonably be requested by the Company, or the managing underwriter, if any, in
connection with the preparation of any registration statement, including
amendments and supplements thereto, in order to effect the registration of any
Registrable Shares under the Securities Act pursuant to Section 3(a) and/or 3(c)
of this Agreement and in connection with the Company’s obligation to comply with
federal and applicable state securities laws, including a completed
questionnaire in the form attached to this Agreement as Annex A (a “Selling
Security Holder Questionnaire”) or any update thereto not later than three (3)
Business Days following a request therefore from the Company.

(d)

Each Holder, by its acceptance of the Registrable Shares, agrees to cooperate
with the Company as reasonably requested by the Company in connection with the
preparation and filing of any Registration Statement hereunder, unless such
Holder has notified the Company in writing of its election to exclude all of its
Registrable Shares from such Registration Statement.





11




--------------------------------------------------------------------------------



7.

Registration Expenses.  The Company shall pay all expenses in connection with
any registration obligation provided herein, including, without limitation, all
(a) registration and filing fees (including, without limitation, any fees
relating to filings required to be made with, or the listing of any Registrable
Shares on, any securities exchange or over-the-counter trading market on which
the Registrable Shares are listed or quoted); (b) underwriting expenses (other
than fees, commissions or discounts); (c) expenses of any audits incident to or
required by any such registration; (d) fees and expenses of complying with
securities and "blue sky" laws (including, without limitation, fees and
disbursements of counsel for the Company in connection with "blue sky"
qualifications or exemptions of the Registrable Shares); (e) printing expenses;
(f) messenger, telephone and delivery expenses; (g) fees and expenses of the
Company's counsel and accountants; (h) Financial Industry Regulatory Authority,
Inc. filing fees (if any); and (i) fees and expenses of one counsel for the
Holders of Registrable Shares participating in such registration as a group
(selected by the Holders of a majority of the Registrable). In addition, the
Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties) and the expense of
any annual audits.  All Selling Expenses relating to the offer and sale of
Registrable Shares registered under the Securities Act pursuant to this
Agreement shall be borne and paid by the Holders of such Registrable Shares, in
proportion to the number of Registrable Shares included in such registration for
each such Holder.  Except as provided in this Section 7 and Section 9 of this
Agreement, the Company shall not be responsible for the expenses of any attorney
or other advisor employed by a Holder.

8.

Assignment of Rights.  No Holder may assign its rights under this Agreement to
any party without the prior written consent of the Company; provided, however,
that any Holder may assign its rights under this Agreement without such consent
to a Permitted Assignee as long as (a) such transfer or assignment is effected
in accordance with applicable securities laws; (b) such transferee or assignee
agrees in writing to become bound by and subject to the terms of this Agreement;
and (c) such Holder notifies the Company in writing of such transfer or
assignment, stating the name and address of the transferee or assignee and
identifying the Registrable Shares with respect to which such rights are being
transferred or assigned.  The Company may assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party
hereto.

9.

Indemnification.

(a)

The Company shall indemnify and hold harmless, to the fullest extent permitted
by law, each holder of Registrable Shares, such holder's officers, directors,
managers, members, partners, stockholders and Affiliates, each underwriter,
broker or any other Person acting on behalf of such holder of Registrable Shares
and each other Controlling Person, if any, who controls any of the foregoing
Persons, against all losses, claims, actions, damages, liabilities and expenses,
joint or several, to which any of the foregoing Persons may become subject under
the Securities Act or otherwise, insofar as such losses, claims, actions,
damages, liabilities or expenses arise out of or are based upon any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, Prospectus, preliminary Prospectus, free writing prospectus (as
defined in Rule 405 under the Securities Act or any successor rule thereto) or
any amendment thereof or supplement thereto or any omission or alleged omission
of a material fact





12




--------------------------------------------------------------------------------

required to be stated therein or necessary to make the statements therein (in
the case of a Prospectus, preliminary Prospectus or free writing prospectus, in
light of the circumstances under which they were made) not misleading; and shall
reimburse such Persons for any legal or other expenses reasonably incurred by
any of them in connection with investigating or defending any such loss, claim,
action, damage or liability, except insofar as the same are caused by or
contained in any information furnished in writing to the Company by such holder
expressly for use therein or by such holder's failure to deliver a copy of the
Registration Statement, Prospectus, preliminary Prospectus, free writing
prospectus (as defined in Rule 405 under the Securities Act or any successor
rule thereto) or any amendments or supplements thereto (if the same was required
by applicable law to be so delivered) after the Company has furnished such
holder with a sufficient number of copies of the same prior to any written
confirmation of the sale of Registrable Shares. This indemnity shall be in
addition to any liability the Company may otherwise have.

(b)

In connection with any registration in which a holder of Registrable Shares is
participating, each such holder shall furnish to the Company in writing such
information as the Company reasonably requests for use in connection with any
such Registration Statement or Prospectus and, to the extent permitted by law,
shall indemnify and hold harmless, the Company, each director of the Company,
each officer of the Company who shall sign such Registration Statement, each
underwriter, broker or other Person acting on behalf of the holders of
Registrable Shares and each Controlling Person who controls any of the foregoing
Persons against any losses, claims, actions, damages, liabilities or expenses
resulting from any untrue or alleged untrue statement of material fact contained
in the Registration Statement, Prospectus, preliminary Prospectus, free writing
prospectus (as defined in Rule 405 under the Securities Act or any successor
rule thereto) or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein (in the case of a Prospectus, preliminary
Prospectus or free writing prospectus, in light of the circumstances under which
they were made) not misleading, but only to the extent that such untrue
statement or omission is contained in any information so furnished in writing by
such holder; provided, that the obligation to indemnify shall be several, not
joint and several, for each holder and shall not exceed an amount equal to the
net proceeds (after underwriting fees, commissions or discounts) actually
received by such holder from the sale of Registrable Shares pursuant to such
Registration Statement. This indemnity shall be in addition to any liability the
selling holder may otherwise have.

(c)

Promptly after receipt by an indemnified party of notice of the commencement of
any action involving a claim referred to in this Section 9, such indemnified
party shall, if a claim in respect thereof is made against an indemnifying
party, give written notice to the latter of the commencement of such action. The
failure of any indemnified party to notify an indemnifying party of any such
action shall not (unless such failure shall have a material adverse effect on
the indemnifying party) relieve the indemnifying party from any liability in
respect of such action that it may have to such indemnified party hereunder. In
case any such action is brought against an indemnified party, the indemnifying
party shall be entitled to participate in and to assume the defense of the
claims in any such action that are subject or potentially subject to
indemnification hereunder, jointly with any other indemnifying party similarly
notified to the extent that it may wish, with counsel reasonably satisfactory to
such indemnified party, and after written notice from the indemnifying party to
such indemnified





13




--------------------------------------------------------------------------------

party of its election so to assume the defense thereof, the indemnifying party
shall not be responsible for any legal or other expenses subsequently incurred
by the indemnified party in connection with the defense thereof; provided, that,
if (i) any indemnified party shall have reasonably concluded that there may be
one or more legal or equitable defenses available to such indemnified party
which are additional to or conflict with those available to the indemnifying
party, or that such claim or litigation involves or could have an effect upon
matters beyond the scope of the indemnity provided hereunder, or (ii) such
action seeks an injunction or equitable relief against any indemnified party or
involves actual or alleged criminal activity, the indemnifying party shall not
have the right to assume the defense of such action on behalf of such
indemnified party without such indemnified party's prior written consent (but,
without such consent, shall have the right to participate therein with counsel
of its choice) and such indemnifying party shall reimburse such indemnified
party and any Controlling Person of such indemnified party for that portion of
the fees and expenses of any counsel retained by the indemnified party which is
reasonably related to the matters covered by the indemnity provided hereunder.
If the indemnifying party is not entitled to, or elects not to, assume the
defense of a claim, it shall not be obligated to pay the fees and expenses of
more than one counsel for all parties indemnified by such indemnifying party
with respect to such claim, unless in the reasonable judgment of any indemnified
party a conflict of interest may exist between such indemnified party and any
other of such indemnified parties with respect to such claim. In such instance,
the conflicting indemnified parties shall have a right to retain one separate
counsel, chosen by the holders of a majority of the Registrable Shares included
in the registration, at the expense of the indemnifying party.

(d)

If the indemnification provided for hereunder is held by a court of competent
jurisdiction to be unavailable to an indemnified party with respect to any loss,
claim, damage, liability or action referred to herein, then the indemnifying
party, in lieu of indemnifying such indemnified party hereunder, shall
contribute to the amounts paid or payable by such indemnified party as a result
of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the statements
or omissions which resulted in such loss, claim, damage, liability or action as
well as any other relevant equitable considerations; provided, that the maximum
amount of liability in respect of such contribution shall be limited, in the
case of each holder of Registrable Shares, to an amount equal to the net
proceeds (after underwriting fees, commissions or discounts) actually received
by such seller from the sale of Registrable Shares effected pursuant to such
registration. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party, whether the
violation of the Securities Act or any other similar federal or state securities
laws or rule or regulation promulgated thereunder applicable to the Company and
relating to action or inaction required of the Company in connection with any
applicable registration, qualification or compliance was perpetrated by the
indemnifying party or the indemnified party and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties agree that it would not be just and equitable
if contribution pursuant hereto were determined by pro rata allocation or by any
other method or allocation which does not take account of the equitable
considerations referred to herein. No Person guilty or liable of fraudulent
misrepresentation within the meaning





14




--------------------------------------------------------------------------------

of Section 11(f) of the Securities Act shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.

(e)

In the event of the offer and sale of Registrable Shares under the Securities
Act, the Company shall, and hereby does, indemnify and hold harmless, to the
fullest extent permitted by law, each Holder, its directors, officers, partners,
and each other person, if any, who controls or is under common control with such
Holder within the meaning of Section 15 of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, and expenses to which
the Holder or any such director, officer, partner or controlling person may
become subject under the Securities Act, the Exchange Act, any state securities
laws or otherwise, insofar as such losses, claims, damages, liabilities or
expenses (or actions or proceedings, whether commenced or threatened, in respect
thereof) arise out of or are based upon any actual or alleged  untrue statement
of any material fact contained in any registration statement prepared and filed
by the Company under which Registrable Shares were registered under the
Securities Act, any preliminary prospectus, final prospectus or summary
prospectus contained therein, or any amendment or supplement thereto, any actual
or alleged omission to state therein a material fact required to be stated or
necessary to make the statements therein in light of the circumstances in which
they were made not misleading or any violation or alleged violation by the
Company of the Securities Act, the Exchange Act, any state securities law or any
rule or regulation promulgated under the Securities Act, the Exchange Act or any
state securities law, and the Company shall reimburse the Holder, and each such
director, officer, partner and controlling person for any legal or any other
expenses reasonably incurred by them in connection with investigating, defending
or settling any such loss, claim, damage, liability, action or proceeding;
provided, that the Company shall not be liable in any such case (i) to the
extent that any such loss, claim, damage, liability (or action or proceeding in
respect thereof) or expense arises out of or is based upon (x) an untrue
statement in or omission from such registration statement, any such preliminary
prospectus, final prospectus, summary prospectus, amendment or supplement in
reliance upon and in conformity with written information furnished by a Holder
to the Company for use in the preparation thereof or (y) the failure of a Holder
to comply with the covenants and agreements contained in Section 4 or Section 6
hereof respecting the sale of Registrable Shares; or (ii) if the person
asserting any such loss, claim, damage, liability (or action or proceeding in
respect thereof) who purchased the Registrable Shares that are the subject
thereof did not receive a copy of an amended preliminary prospectus or the final
prospectus (or the final prospectus as amended or supplemented) at or prior to
the written confirmation of the sale of such Registrable Shares to such person
because of the failure of such Holder to so provide such amended preliminary or
final prospectus and the untrue statement or omission of a material fact made in
such preliminary prospectus was corrected in the amended preliminary or final
prospectus (or the final prospectus as amended or supplemented).  Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of the Holders, or any such director, officer, partner or controlling
person and shall survive the transfer of such shares by the Holder.

(f)

As a condition to including Registrable Shares in any registration statement
filed pursuant to this Agreement, each Holder agrees to be bound by the terms of
this Section 9 and, severally and not jointly,  to indemnify and hold harmless,
to the fullest extent permitted by law, the Company, each of its directors,
officers, partners, legal counsel and accountants and each underwriter, if any,
and each other person, if any, who controls the





15




--------------------------------------------------------------------------------

Company within the meaning of Section 15 of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, to which the Company
or any such director or officer or controlling person may become subject under
the Securities Act, the Exchange Act, any state securities laws or otherwise,
insofar as such losses, claims, damages or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement of a material fact or any omission of a
material fact required to be stated in any registration statement, any
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement thereto or necessary to make the statements therein not misleading,
to the extent that such untrue statement or omission is included or omitted in
reliance upon and in conformity with written information furnished by the Holder
to the Company for use in the preparation thereof, and such Holder shall
reimburse the Company, and such directors, officers, partners, legal counsel and
accountants, underwriters, or controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating, defending, or
settling any such loss, claim, damage, liability, action, or proceeding;
provided, however, that indemnity obligation contained in this Section 9(b)
shall in no event exceed the amount of the net proceeds received by such Holder
as a result of the sale of such Holder’s Registrable Shares pursuant to such
registration statement, except in the case of fraud or willful misconduct.  Such
indemnity shall remain in full force and effect, regardless of any investigation
made by or on behalf of the Company or any such director, officer or controlling
person and shall survive the transfer by any Holder of such shares.

(g)

Promptly after receipt by an indemnified party of notice of the commencement of
any action or proceeding involving a claim referred to in this Section 9
(including any governmental action), such indemnified party shall, if a claim in
respect thereof is to be made against an indemnifying party, give written notice
to the indemnifying party of the commencement of such action; provided, that the
failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under this Section, except to
the extent that the indemnifying party is actually prejudiced by such failure to
give notice.  In case any such action is brought against an indemnified party,
unless in the reasonable judgment of counsel to such indemnified party a
conflict of interest between such indemnified and indemnifying parties may exist
or the indemnified party may have defenses not available to the indemnifying
party in respect of such claim, the indemnifying party shall be entitled to
participate in and to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party and, after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
for any legal or other expenses subsequently incurred by the latter in
connection with the defense thereof, unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, other than reasonable costs of investigation.  Neither an
indemnified nor an indemnifying party shall be liable for any settlement of any
action or proceeding affected without its consent.  No indemnifying party shall,
without the consent of the indemnified party, consent to entry of any judgment
or enter into any settlement, which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect of such claim or litigation.
 Notwithstanding anything to the contrary set forth herein, and without limiting
any of the rights set forth above, in any event any party shall have the right
to retain, at its own expense, counsel with respect to the defense of a





16




--------------------------------------------------------------------------------

claim.  Each indemnified party shall furnish such information regarding itself
or the claim in question as an indemnifying party may reasonably request in
writing and as shall be reasonably required in connection with defense of such
claim and litigation resulting therefrom.

(h)

If an indemnifying party does not or is not permitted to assume the defense of
an action pursuant to Sections 9(c) or in the case of the expense reimbursement
obligation set forth in Sections 9(a) and 9(b), the indemnification required by
Sections 9(a) and 9(b)9(b) shall be made by periodic payments of the amount
thereof during the course of the investigation or defense, as and when bills are
received or expenses, losses, damages, or liabilities are incurred.

(i)

If the indemnification provided for in Section 9(a) and 9(b) is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage or expense referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense (i) in such proportion
as is appropriate to reflect the proportionate relative fault of the
indemnifying party on the one hand and the indemnified party on the other
(determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission relates to information supplied
by the indemnifying party or the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission), or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law or provides a lesser sum to
the indemnified party than the amount hereinafter calculated, then in such
proportion as is appropriate to reflect not only the proportionate relative
fault of the indemnifying party and the indemnified party, but also the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other, as well as any other relevant equitable considerations.  No
indemnified party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
indemnifying party who was not guilty of such fraudulent misrepresentation.

(j)

Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control.

(k)

Other Indemnification.  Indemnification similar to that specified in this
Section (with appropriate modifications) shall be given by the Company to each
Holder of Registrable Shares with respect to any required registration or other
qualification of securities under any federal or state law or regulation or
governmental authority other than the Securities Act.

10.

Rule 144.  With a view to making available to the Holders the benefits of
Rule 144 and any other rule or regulation of the Commission that may at any time
permit a Holder to sell securities of the Company to the public without
registration or pursuant to a registration on Form S-3, the Company agrees to
(a) make and keep public information available, as those terms are understood
and defined in Rule 144, at all times; (b) file with the Commission





17




--------------------------------------------------------------------------------

in a timely manner all reports and other documents required of the Company under
the Securities Act and the Exchange Act and (c) as long as any Holder owns any
Registrable Shares, to furnish in writing upon such Holder’s request a written
statement by the Company that it has complied with the reporting requirements of
Rule 144 and of the Securities Act and the Exchange Act, and to furnish to such
holder a copy of the most recent annual or quarterly report of the Company, and
such other reports and documents so filed by the Company as may be reasonably
requested in availing such holder of any rule or regulation of the Commission
permitting the selling of any such Registrable Shares without registration and
dv) undertake any additional actions reasonably necessary to maintain the
availability of a registration statement or the use of Rule 144.

11.

For so long as PHMD is an affiliate, as defined pursuant to Rule 144, following
the Effective Date, the Company will use its commercially reasonable efforts to
timely file all reports required to be filed by the Company after the date
hereof under the Exchange Act and the rules and regulations adopted by the
Commission thereunder, and if the Company is not required to file reports
pursuant to such sections, it will prepare and furnish to the Holders and make
publicly available in accordance with Rule 144(c) such information as is
required for the Purchasers to sell shares of Common Stock under Rule 144.

12.

Miscellaneous.

(a)

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the United States of America and the State of New York, both
substantive and remedial, without regard to New York conflicts of law
principles.  Any judicial proceeding brought against either of the parties to
this Agreement or any dispute arising out of this Agreement or any matter
related hereto shall be brought in the courts of the State of New York, New York
county, or in the United States District Court for the Southern District of New
York, and, by its execution and delivery of this Agreement, each party to this
Agreement accepts the jurisdiction of such courts.  The foregoing consent to
jurisdiction shall not be deemed to confer rights on any person other than the
parties to this Agreement.

(b)

Remedies.  Except as otherwise specifically set forth herein with respect to a
Registration Default Event, in the event of a breach by the Company or by a
Holder of any of their respective obligations under this Agreement, each Holder
or the Company, as the case may be, in addition to being entitled to exercise
all rights granted by law and under this Agreement, including recovery of
damages, shall be entitled to specific performance of its rights under this
Agreement.  Except as otherwise specifically set forth herein with respect to a
Registration Default Event, the Company and each Holder agree that monetary
damages would not provide adequate compensation for any losses incurred by
reason of a breach by it of any of the provisions of this Agreement and hereby
further agrees that, in the event of any action for specific performance in
respect of such breach, it shall not assert or shall waive the defense that a
remedy at law would be adequate.

(c)

Successors and Assigns.  Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
Permitted Assignees, executors and administrators of the parties hereto.





18




--------------------------------------------------------------------------------



(d)

No Inconsistent Agreements.  The Company has not entered, as of the date hereof,
and shall not enter, on or after the date of this Agreement, into any agreement
with respect to its securities that would have the effect of impairing the
rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.

(e)

Entire Agreement.  This Agreement and the documents, instruments and other
agreements specifically referred to herein or delivered pursuant hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof.

(f)

Notices, etc.  Any notice or other  communication  herein required  or permitted
 to be given shall  be in writing and may be personally served or sent by
courier service and shall be deemed  to have been given when  delivered  in
 person  or  by reputable international express  service, as evidenced by the
records of such service .  For the purposes hereof, the addresses of the parties
hereto shall be as set forth in the Merger Agreements and opposite each party's
name on the signature pages hereto, or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.

(g)

Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any Holder, upon any breach or default of the Company under
this Agreement, shall impair any such right, power or remedy of such Holder nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of any similar breach or default thereunder occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any Holder of any
breach or default under this Agreement, or any waiver on the part of any Holder
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing.  All
remedies, either under this Agreement, or by law or otherwise afforded to any
holder, shall be cumulative and not alternative.

(h)

Counterparts.  This Agreement may be executed in any number of counterparts, and
with respect to any Purchaser, by execution of an Omnibus Signature Page to this
Agreement and the Subscription Agreement, each of which shall be enforceable
against the parties actually executing such counterparts, and all of which
together shall constitute one instrument.  In the event that any signature is
delivered by facsimile transmission or by e-mail, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile
signature page were an original thereof.

(i)

Severability.  In the case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

(j)

Amendments.  Except as otherwise provided herein, the provisions of this
Agreement may be amended at any time and from time to time, and particular
provisions of this Agreement may be waived, with and only with an agreement or
consent in writing signed by the Company and the Holders.





19




--------------------------------------------------------------------------------

This Registration Rights Agreement is hereby executed as of the date first above
written.

 

THE COMPANY:

 

 

 

 

DS HEALTHCARE GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Renee Barch-Niles

 

Title:

Chief Executive Officer







STOCKHOLDER:

ADDRESS:




PHOTOMEDEX, INC.







By: ________________________________

Name:

Dennis McGrath

Title:




















20




--------------------------------------------------------------------------------

Annex A




DS HEALTHCARE GROUP, INC.

Selling Security Holder Notice and Questionnaire

The undersigned beneficial owner of Registrable Shares of DS Healthcare Group,
Inc., a Florida corporation (the “Company”), understands that the Company has
filed or intends to file with the U.S. Securities and Exchange Commission a
registration statement (the “Registration Statement”) for the registration under
the Securities Act of 1933, as amended, of the Registrable Shares, in accordance
with the terms of the Registration Rights Agreement (the “Registration Rights
Agreement”) to which this document is annexed.  A copy of the Registration
Rights Agreement is available from the Company upon request at the address set
forth below.  All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Registration Rights Agreement.

Certain legal consequences arise from being named as a selling security holder
in the Registration Statement and the related prospectus.  Accordingly, holders
and beneficial owners of Registrable Shares are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling security holder in the Registration Statement and the related
prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Security Holder”) of Registrable
Shares hereby elects to include the Registrable Shares owned by it in the
Registration Statement.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

QUESTIONNAIRE

a)

Name:




(1)

Full Legal Name of Selling Security Holder




__________________________________________________________________

__________________________________________________________________




(2)

Full Legal Name of Registered Holder (holder of record) (if not the same as (a)
above) through which Registrable Shares are held:  




__________________________________________________________________

__________________________________________________________________




(3)

If you are not a natural person, full Legal Name of Natural Control Person
(which means a natural person who directly or indirectly alone or with others
has power to vote or dispose of the securities covered by this Questionnaire):  

__________________________________________________________________

__________________________________________________________________











--------------------------------------------------------------------------------




b)

Address for Notices to Selling Security Holder:

___________________________________________________________________________

___________________________________________________________________________

___________________________________________________________________________

Telephone: ____________________________________ Fax: ___________________

Email: _______________________________________

Contact Person:________________________________




c)

Broker-Dealer Status:

(1)

Are you a broker-dealer?

Yes   ¨

No   ¨

(2)

If “yes” to Section 3(a), did you receive your Registrable Shares as
compensation for investment banking services to the Company?

Yes   ¨

No   ¨

Note:

If “no” to Section 3(b), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

(3)

Are you an affiliate of a broker-dealer?

Yes   ¨

No   ¨

(4)

If you are an affiliate of a broker-dealer, do you certify that you purchased
the Registrable Shares in the ordinary course of business, and at the time of
the purchase of the Registrable Shares to be resold, you had no agreements or
understandings, directly or indirectly, with any person to distribute the
Registrable Shares?

Yes   ¨

No   ¨

Note:

If “no” to Section 3(d), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.





2




--------------------------------------------------------------------------------



d)

Beneficial Ownership of Securities of the Company Owned by the Selling Security
Holder:

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company.

(a)

Please list the type (common stock, warrants, etc.) and amount of all securities
of the Company (including any Registrable Shares) beneficially owned1 by the
Selling Security Holder:

_________________________________________________________________

_________________________________________________________________

e)

Relationships with the Company:

Except as set forth below, neither you nor (if you are a natural person) any
member of your immediate family, nor (if you are not a natural person) any of
your affiliates2, officers, directors or principal equity holders (owners of 5%
of more of the equity securities of the undersigned) has held any position or
office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years.

State any exceptions here:

________________________________________________________________________

________________________________________________________________________




—————————

1

Beneficially Owned:  A “beneficial owner” of a security includes any person who,
directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise has or shares (i) voting power, including the power to
direct the voting of such security, or (ii) investment power, including the
power to dispose of, or direct the disposition of, such security.  In addition,
a person is deemed to have “beneficial ownership” of a security of which such
person has the right to acquire beneficial ownership at any time within 60 days,
including, but not limited to, any right to acquire such security: (i) through
the exercise of any option, warrant or right, (ii) through the conversion of any
security or (iii) pursuant to the power to revoke, or the automatic termination
of, a trust, discretionary account or similar arrangement.




It is possible that a security may have more than one “beneficial owner,” such
as a trust, with two co-trustees sharing voting power, and the settlor or
another third party having investment power, in which case each of the three
would be the “beneficial owner” of the securities in the trust.  The power to
vote or direct the voting, or to invest or dispose of, or direct the investment
or disposition of, a security may be indirect and arise from legal, economic,
contractual or other rights, and the determination of beneficial ownership
depends upon who ultimately possesses or shares the power to direct the voting
or the disposition of the security.




The final determination of the existence of beneficial ownership depends upon
the facts of each case.  You may, if you believe the facts warrant it, disclaim
beneficial ownership of securities that might otherwise be considered
“beneficially owned” by you.




2

Affiliate:  An “affiliate” is a company or person that directly, or indirectly
through one or more intermediaries, controls you, or is controlled by you, or is
under common control with you.





3




--------------------------------------------------------------------------------

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto.  The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Selling Security Holder Notice and Questionnaire to be executed and delivered
either in person or by its duly authorized agent.

BENEFICIAL OWNER (individual)

 

BENEFICIAL OWNER (entity)

 

 

 

 

 

 

Signature

 

Name of Entity

 

 

 

 

 

 

 

 

 

Print Name

 

Signature

 

 

 

 

 

 

 

 

Print Name:

 

Signature (if Joint Tenants or Tenants in Common)

 

 

 

 

 

Title:  

 










PLEASE E-MAIL OR FAX A COPY OF THE COMPLETED AND EXECUTED SELLING SECURITY
HOLDER NOTICE AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:







CKR Law LLP
1330 Avenue of the Americas, 14th Floor
New York, NY 10022
Attention:  Stephen A. Weiss
Facsimile:  (212) 259.7300
E-mail Address:  sweiss@CKRlaw.com











4


